Name: 85/338/EEC: Council Decision of 27 June 1985 on the adoption of the Commission work programme concerning an experimental project for gathering, coordinating and ensuring the consistency of information on the state of the environment and natural resources in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  documentation;  natural environment;  environmental policy
 Date Published: 1985-07-06

 Avis juridique important|31985D033885/338/EEC: Council Decision of 27 June 1985 on the adoption of the Commission work programme concerning an experimental project for gathering, coordinating and ensuring the consistency of information on the state of the environment and natural resources in the Community Official Journal L 176 , 06/07/1985 P. 0014 - 0017 Spanish special edition: Chapter 15 Volume 6 P. 0018 Portuguese special edition Chapter 15 Volume 6 P. 0018 *****COUNCIL DECISION of 27 June 1985 on the adoption of the Commission work programme concerning an experimental project for gathering, coordinating and ensuring the consistency of information on the state of the environment and natural resources in the Community (85/338/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in order to implement the action programme of the European Communities on the environment (1982 to 1986), whose general approach the Council of the European Communities and the representatives of the Governments of the Member States, meeting within the Council, approved in their resolution of 7 February 1983 (4), it is necessary to have consistent and comparable information on the state of the environment and natural resources in the Community, in particular for the purpose of action by the Community in the following priority areas contained in the said programme: incorporating the environmental dimension into the other Community policies, combating local and transfrontier atmospheric pollution, protecting biotopes of major importance for nature conservation in the Community and protecting the environment in the Mediterranean region; Whereas this Decision is guided by the considerations set out in the resolution of 7 February 1983, i.e. the desirability of action at the appropriate level and the need to coordinate work at international level, to assess the costs and benefits of the actions envisaged, to take account of the differing situations existing in the Community and to make adequate technical and political preparations for such action; Whereas the aim is to assemble basic information on the state of the environment in the Community in respect of measures in the following specific fields: biotopes of major importance for nature conservation in the Community, atmospheric pollution problems and the resources and characteristics of the environment in the Community's Mediterranean region; whereas such information should also facilitate implementation of environmental policies at Community, national or regional levels and should be used to inform public opinion; whereas it should also be used to facilitate an assessment, on the basis of comparable data, of the impact of measures taken or planned in other sectors of Community, national or regional policy on the environment; Whereas it is necessary to have an appropriate methodological framework for rational organization of the work of gathering and processing information on the state of the environment in the Community, and make it possible to assess overall how environmental phenomena interact and to monitor the development of the environment; Whereas, in view of the present state of knowledge concerning environmental phenomena and the interaction of environments, the characteristics of the data available at present and the geographical extent of Community territory, an experimental project should be implemented; Whereas practical results are urgently needed on a number of priority matters in this area; Whereas it is necessary, in the case of certain regions, to improve the availability of data which are comparable at Community level; Whereas compatibility must be ensured between the experimental project and other existing or planned activities at Community, national or international level, in particular as regards their data-processing aspects; Whereas implementing and directing the action require close cooperation between the Commission and the Member States, including support by the agencies concerned in Member States, so as to facilitate access to the data; Whereas, since the Treaty has not provided the necessary powers for gathering, coordinating and ensuring the consistency of such information, recourse must be had to Article 235 thereof, HAS DECIDED AS FOLLOWS: Article 1 The Commission work programme concerning an experimental project for gathering, coordinating and ensuring the consistency of information on the state of the environment and natural resources in the Community, hereinafter referred to as 'the programme', is hereby adopted for a period of four years starting on 1 January 1985. The text of the programme is set out in the Annex hereto. The Commission shall be responsible for the implementation of the programme with the assistance of a Committee consisting of representatives from the Member States. Article 2 The funds estimated as necessary for the implementation of the programme amount to 4 million ECU. Article 3 At the end of the second year of the period referred to in Article 1, the Commission shall, for information, submit a report on the programme's progress and on future guidelines to the European Parliament and to the Council. At the end of the said period, it shall submit a final report on the results obtained. In the light of those results the Commission shall, if it considers it appropriate, submit suitable proposals to the Council on any follow-up. Article 4 This Decision is addressed to the Member States. Done at Luxembourg, 27 June 1985. For the Council The President A. BIONDI (1) OJ No C 291, 27. 10. 1983, p. 8. (2) OJ No C 337, 17. 12. 1984, p. 421. (3) OJ No C 140, 28. 5. 1984, p. 24. (4) OJ No C 46, 17. 2. 1983, p. 1. ANNEX COMMISSION WORK PROGRAMME CONCERNING AN EXPERIMENTAL PROJECT FOR GATHERING, COORDINATING AND ENSURING THE CONSISTENCY OF INFORMATION ON THE STATE OF THE ENVIRONMENT AND NATURAL RESOURCES IN THE COMMUNITY (1985 to 1988) I. CONTENT OF THE PROGRAMME The programme will provide results which will be of direct use in implementing the Community's environmental policy and make it possible to judge the advisability of going ahead with the establishment of an information system on the state of the environment in the Community. In this connection, account should be taken, in particular, of whether all existing possibilities for obtaining data can be fully exploited, in order to avoid any duplication and ensure the most economical approach possible. The following activities are not listed in order of priority. Their complementary character implies that, in practice, all such work will be carried out concurrently. A. Priority application of the programme to Community-scale problems (a) Biotopes of major importance for nature conservation The aim is to identify and describe biotopes of major importance for nature conservation in the Community. The work will be based, on the one hand, on the preliminary results of the test study 'Biotopes of significance for nature conservation', in particular on its conclusions concerning the criteria for selecting biotopes and the characteristics to be adopted in describing them and, on the other hand, on the scientific knowledge acquired as a result of the activities of international organizations in this field. Work will be carried out in close coordination with the Council of Europe. (b) Acid deposition The aim is to contribute to the solution of the problem of local and transfrontier atmospheric pollution commonly referred to as 'acid rain'. The work will aim at collating and making consistent the data produced by schemes already under way at Community level or in other bodies (in particular, the OECD and the Economic Commission for Europe) as well as detecting sectors in which data are inadequate and providing an information base for drawing up proposals likely to contribute towards combating the phenomenon of acid rain. Work will focus: - firstly, on gathering and organizing consistent information on emissions into the air at Community level, - secondly, on making use of the whole range of research carried out in this field in order to give an overall picture at Community level of the distribution and extent of both actual and potential damage (irrespective of its origin) in the case of biotopes and soils. (c) Protection of the environment in the Mediterranean region The aim is to gather and organize consistent information concerning the environmental resources and characteristics most directly affected by development programmes. Particularly those resulting from the implementation of Community policies in the Mediterranean region of the Community. Work will focus on land use and quality, soil erosion, water quality and resources and seismic risks, as well as the problems of coastal areas. B. Improvement in the comparability and availability of data and in the methods of analyzing data in order to ensure the consistency of results at Community level (a) Comparability and availability of environmental data collected in the Member States and at international level - organization of a process of mutual exchange of information on work under way or envisaged and the setting up of an inventory of sources, categories and definitions of data and information systems on the environment which will be updated at regular intervals, - transfrontier projects intended to improve the comparability of data, - support given to the work of Member States or international organizations in order to improve the availability of comparable data on a Community scale. (b) Data analysis methods - choice of methods of processing remote sensing data, - choice of computer techniques for the management of information on the state of the environment in the Community and for ensuring the consistency of national or regional information systems. II. GUIDELINES FOR IMPLEMENTING THE PROGRAMME A. The programme will be implemented following, where appropriate, the guidelines set out in the Commission communication to the Council entitled 'A methodological approach to an information system on the state of the environment and the natural resources in the European Community'. The methodological approach is characterized, in particular, by: - observance of the principles of consistency, flexibility, transparency, scientific rigour and cost-effectiveness, - a modular structure enabling the information base to be built up progressively and to be adopted to advances in knowledge, - the acquisition of information enabling the state of the environment to be described from three points of view: the quality and sensitivity of the environment and the pressures on it, - the limitation of the Community data base to information needed to implement the Community's environmental policy, - the use of information techniques for the storage, collection and preliminary processing of data as well as public access to the basic data for the purpose of scientific checks. B. Assisted by the Committee referred to in Article 1 of the Decision, the Commission will define the exact nature of the data to be collected, the collection procedures and the data-processing methods. In order to facilitate communications between experts, the various bodies concerned and the Commission, in particular as regards access to data, Member States will inform the Commission of the person(s) or body (bodies) able to assist in such liaison. III. USE AND DISSEMINATION OF INFORMATION A. Use of information Information on the state of the environment, generated by the programme, should be usable in implementing environmental policies at Community level and also at national and regional levels as well as in informing public opinion. B. Dissemination of information The information will be made public, subject to its compliance with the rules of the Commission and Member States on the dissemination of information, particularly with regard to confidentiality.